Smith, J. (dissenting).
The majority’s decision can only confuse what until now has been our consistent, if rather complicated, approach to actions brought under Labor Law § 241 (6). That statute says:
“All areas in which construction, excavation or demolition work is being performed shall be so *417constructed, shored, equipped, guarded, arranged, operated and conducted as to provide reasonable and adequate protection and safety to the persons employed therein or lawfully frequenting such places. The commissioner [of the Department of Labor] may make rules to carry into effect the provisions of this subdivision, and the owners and contractors and their agents for such work, except owners of one and two-family dwellings who contract for but do not direct or control the work, shall comply therewith.”
I call our approach to interpreting the statute complicated because, as we explained in Ross v Curtis-Palmer Hydro-Elec. Co. (81 NY2d 494, 501-505 [1993]), we have in essence subdivided section 241 (6). Ross says: “Labor Law § 241 (6) is, in a sense, a hybrid, since it reiterates the general common-law standard of care and then contemplates the establishment of specific detailed rules through the Labor Commissioner’s rule-making authority” (id. at 503).
Responding to the dual nature of the statute, we have separated the first sentence from the second, holding that the second sentence, but not the first, may “create duties that are nondelegable” in the sense that liability for breach of those duties may be imposed even on owners and contractors who exercise no supervision or control over the activity in question (id.). In other words, a worker injured through a breach of the generalized standard of care stated in the first sentence does not have a cause of action against entities that do not supervise or control the work, but if the injury results from a violation of the “specific detailed rules” contemplated by the second sentence, no barrier to such a suit exists.
To complicate matters further, a cause of action will exist only where the Commissioner has indeed promulgated “specific detailed rules”—not where she has merely broadly restated a duty of care, using such words as “reasonable and adequate protection and safety” (id. [internal quotation marks and citation omitted]). The bottom line is that a plaintiff may sue a nonsupervising owner or contractor under Labor Law § 241 (6) only where the Commissioner’s regulation “sets forth a specific requirement or standard of conduct” (id.) or mandates “compliance with concrete specifications” (id. at 505).
Of course, deciding whether the requirements of a particular regulation are “specific” or “concrete” enough can be tricky (see e.g. Misicki v Caradonna, 12 NY3d 511 [2009]). But until *418today, we at least knew the starting point for the inquiry: the words of the regulation. Now the majority holds that we may disregard the words if doing so will effectuate the regulation’s “purpose of protecting construction laborers against hazards in the workplace” (majority op at 416). It is therefore unimportant that the regulation in issue here is, by its plain language, applicable only to “power shovels and backhoes”; it can also be applied to a different kind of equipment, a front-end loader, because the majority does not think the difference between the kinds of equipment justifies different treatment.
Whatever the merits of this kind of “purpose-based” interpretation generally, it makes no sense at all in the context of a statute whose whole point, as we have interpreted it, is to give a remedy only for violations of a regulation’s specific commands. The virtue of this approach is that it assures that all have clear notice of what the law requires; but how could the defendants in this case possibly have known, from reading 12 NYCRR 23-9.4 (e), that its requirements applied to front-end loaders? If courts can freely rewrite the regulations to give whatever protection a court thinks should be given, why not forget about the general-specific distinction explained in Ross and allow plaintiffs to sue owners and contractors under Labor Law § 241 (6) for any violation of the common-law standard of care?
For these reasons, I would dissent from the majority’s legal conclusion even if I agreed with its factual premise—that there is no difference between a power shovel or backhoe and a front-end loader that warrants different treatment. For me, it is enough that the regulation does treat them differently. But I am also skeptical of the majority’s premise. The Commissioner may well have good reasons for believing that power shovels and backhoes—which have, at least sometimes, longer arms than front-end loaders, and thus may lift their loads to a greater height—present more danger and should be regulated more strictly. Neither the record in this case nor our expertise as judges equips us to decide that question, and we should not usurp the Commissioner’s authority by doing so.
Judges Ciparick, Pigott and Jones concur with Chief Judge Lippman; Judge Smith dissents and votes to reverse in a separate opinion in which Judges Graffeo and Read concur.
Order affirmed, etc.